      2:20-cv-03286-RMG          Date Filed 09/15/20       Entry Number 1        Page 1 of 37




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                              (CHARLESTON DIVISION)

COTY MARTIN, on behalf of Minor Child and :
all others similarly situated,            :
                                          :
               Plaintiff,                 :                   CIVIL ACTION NO.: 2:20-cv-3286-RMG
                                          :
v.                                        :
                                          :
BLACKBAUD, INC.,                          :
                                          :
               Defendant.                 :
_________________________________________ :

                                CLASS ACTION COMPLAINT

       1.      Plaintiff, Coty Martin, on behalf of Minor Child and all others similarly situated,

brings this action against Defendant Blackbaud, Inc. (“Blackbaud” or “Defendant”) seeking

monetary damages, restitution, and/or injunctive relief for the Class, as defined below. Plaintiff

makes the following allegations upon information and belief, except as to his own actions, the

investigation of his counsel, and facts that are a matter of public record.

                                  NATURE OF THE ACTION

       2.      Blackbaud is a software company based in Charleston County, South Carolina.

This class action arises out of the May of 2020, ransomware attack and data breach (“Data

Breach”) of several schools, healthcare, non-profit companies, and other organizations

(collectively “Clients”) whose data and servers were managed, maintained, and secured by

Blackbaud. The Clients’ data and servers contained identifying, sensitive, and personal data from

students, patients, donors, and other individual users, including Plaintiff’s. As a result of the Data

Breach, Plaintiff and thousands of other Class Member users suffered ascertainable losses in the

form of out-of-pocket expenses and the value of their time reasonably incurred to remedy or

mitigate the effects of the attack. Additionally, Plaintiff and Class Members’ sensitive personal

                                                  1
        2:20-cv-03286-RMG        Date Filed 09/15/20      Entry Number 1       Page 2 of 37




information—which was entrusted to Defendant, its officials and agents—was compromised and

unlawfully accessed due to the Data Breach. Information compromised in the Data Breach

included a copy of a subset of information retained by Blackbaud, including name(s), addresses,

phone numbers, and other personal information. True and accurate copies of the notices of data

breach emailed to Plaintiff (collectively “Notices”) are attached hereto, and Defendant’s exemplar

Notice is available on its website.1 Contrary to the representations in the Notices regarding the

type of accessed information, it is believed based on statements by Defendant’s Clients directing

Class Members to monitor suspicious activity of their credit and accounts, that Social Security

Numbers, credit card numbers, bank account numbers, and additional personally identifiable

information (collectively “Private Information” or “PII”) may also have been compromised.

         3.     Plaintiff brings this class action lawsuit on behalf of those similarly situated, in

order to, (1) address Defendant’s inadequate safeguarding of Class Members’ Private Information,

which Defendant managed, maintained, and secured; (2) for failing to provide timely and adequate

notice to Plaintiff and other Class Members that their information had been subject to the

unauthorized access of an unknown third-party; (3) for failing to identify all information that was

accessed; and (4) for failing to provide Plaintiff and Class Members with any redress for the Data

Breach.

         4.     Defendant maintained and secured the Private Information in a reckless manner,

including, inter alia, failing to safeguard against ransomware attacks. In particular, the Private

Information was maintained on Defendant’s computer network in a condition vulnerable to

cyberattacks. Upon information and belief, the mechanism of the cyberattack and potential for

improper disclosure of Plaintiff and Class Members’ Private Information was a known risk to



1
    https://www.blackbaud.com/securityincident (Last Accessed August 12, 2020).
                                                 2
        2:20-cv-03286-RMG        Date Filed 09/15/20      Entry Number 1        Page 3 of 37




Defendant, and thus Defendant was on notice that failing to take steps necessary to secure the

Private Information from those risks left that property in a dangerous condition.

         5.     In addition, Defendant and their employees failed to properly monitor the computer

network and systems that housed the Private Information; failed to implement appropriate policies

to ensure secure communications; and failed to properly train employees regarding ransomware

attacks. Had Defendant properly monitored their network, security, and communications, it would

have discovered the cyberattack sooner or prevented it altogether.         In fact, Blackbaud has

announced it has “already implemented changes to prevent this specific issue from happening

again.”2 In other words, had these changes been in place previously, this incident would not have

happened and Plaintiff and Class Members’ Private Information would not have been accessed.

         6.     Plaintiff and Class Members’ identities and Private Information are now at risk

because of Defendant’s negligent conduct as the Private Information that Defendant collected and

maintained was in the hands of data thieves. Defendant cannot reasonably maintain that the data

thieves destroyed the subset copy simply because Defendant paid the ransom and the data thieves

confirmed the copy was destroyed. In fact, the notices advise the affected individuals to monitor

their own credit, suspicious account activity, and notify the school or non-profit of suspicious

activity related to his or her credit. Despite this, Defendant has not offered any manner of redress,

including, inter alia, credit monitoring.

         7.     Armed with the Private Information accessed in the Data Breach, data thieves can

commit a variety of crimes including, e.g., opening new financial accounts in class members’

names, taking out loans in class members’ names, using Plaintiff and Class Members’ names to

obtain medical services, using class members’ information to obtain government benefits, filing



2
    https://www.blackbaud.com/securityincident (Last Accessed August 12, 2020).
                                                 3
      2:20-cv-03286-RMG            Date Filed 09/15/20      Entry Number 1        Page 4 of 37




fraudulent tax returns using class members’ information, obtaining driver’s licenses in class

members’ names, but with another person’s photograph, and giving false information to police

during an arrest.

        8.        As a result of the Data Breach, Plaintiff and Class Members have been exposed to

a heightened and imminent risk of fraud and identity theft. Plaintiff and Class Members, at their

own cost, must now and in the future closely monitor their financial accounts to guard against

identity theft.

        9.        Consequently, Plaintiff and Class Members will also incur out of pocket costs for,

e.g., purchasing credit monitoring services, credit freezes, credit reports, or other protective

measures to deter and detect identity theft.

        10.       By his Complaint, Plaintiff seeks to remedy these harms on behalf of himself and

all similarly-situated individuals, whose Private Information was accessed during the Data Breach.

        11.       Plaintiff seeks remedies including, but not limited to, compensatory damages,

reimbursement of out-of-pocket costs, and injunctive relief including improvements to

Defendant’s data security systems, future annual audits, and adequate credit monitoring services

funded by Defendant.

        12.       Accordingly, Plaintiff brings this action against Defendant seeking redress for their

unlawful conduct, and asserting claims for: (i) negligence, (ii) intrusion upon seclusion, (iii)

negligence per se, (iv) breach of express contract, (v) breach of implied contract, and (vi) violations

of state data breach statutes.

                                               PARTIES

        13.       Plaintiff is a resident and citizen of Garner, Wake County, North Carolina. Plaintiff

is acting as the parent and guardian of Minor Child.



                                                    4
      2:20-cv-03286-RMG          Date Filed 09/15/20       Entry Number 1        Page 5 of 37




        14.     Defendant Blackbaud is a Delaware corporation with its principal place of business

located on Daniel Island, Charleston County, South Carolina.

        15.     Defendant manages, maintains, and provides cybersecurity for the data obtained by

its clients who are, inter alia, schools and non-profit companies, including Atrium Health, which

maintained Plaintiff’s Private Information and Plaintiff’s Private Health Information (or “PHI”).

                                 JURISDICTION AND VENUE

        16.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one member

of the Class, as defined below, is a citizen of a different state than Defendant, there are more than

100 members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive

of interest and costs.

        17.     This Court has personal jurisdiction over this action because Defendant holds its

principal place of business in this District, has sufficient minimum contacts with this District and

has purposefully availed itself of the privilege of doing business in this District such that it could

reasonably foresee litigation being brought in this District.

        18.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because the only

Defendant resides in this District.

                                          DEFENDANT

        19.     Since originally incorporating in 1982,3 Blackbaud has become “the world’s

leading cloud software company powering social good.” This includes providing its clients with

“cloud software, services, expertise, and data intelligence…” It is a publically traded company




3
 https://investor.blackbaud.com/static-files/9cd70119-4e13-4d47-b068-3c228c580417 (Last
Accessed August 12, 2020).
                                                  5
      2:20-cv-03286-RMG         Date Filed 09/15/20      Entry Number 1        Page 6 of 37




with clients that include “nonprofits, foundations, corporations, education institutions, healthcare

institutions, and the individual change agents who support them.” 4

       20.     In 2019, Blackbaud reported that it had “45,000 customers located in over 100

countries,” with a “total addressable market (TAM)… greater than $10 billion.” 5

       21.     In the ordinary course of doing business with Defendant’s clients, individuals are

regularly required to provide Defendant’s clients with sensitive, personal and private information

that is then stored, maintained, and secured by Defendant. This Private Information includes or

may include the following personal data:

                      Name, address, phone number and email address;

                      Date of birth;

                      Demographic information;

                      Social Security numbers;

                      Credit card account numbers;

                      Bank account numbers;

                      Educational history;

                      Healthcare records or information;

                      Insurance information and coverage;

                      Photo identification;

                      Employer information;

                      Donor contribution information; and

                      Addresses, place of birth, mother’s maiden names, passwords or other PII.


4
 https://www.blackbaud.com/company (Last Accessed August 12, 2020).
5
 https://investor.blackbaud.com/static-files/9cd70119-4e13-4d47-b068-3c228c580417 (Last
Accessed August 12, 2020).
                                                  6
      2:20-cv-03286-RMG          Date Filed 09/15/20      Entry Number 1        Page 7 of 37




       22.     At all relevant times, Blackbaud knew the data it stores was vulnerable to cyber-

attack. In its 2019 Annual Report, Blackbaud specifically addressed its known susceptibility to

cyberattacks. Specifically, the report states,

               If the security of our software is breached, we fail to securely collect, store
               and transmit customer information, or we fail to safeguard confidential
               donor data, we could be exposed to liability, litigation, penalties and
               remedial costs and our reputation and business could suffer.

               Fundamental to the use of our solutions is the secure collection, storage and
               transmission of confidential donor and end user data and transaction data,
               including in our payment services. Despite the network and application
               security, internal control measures, and physical security procedures we
               employ to safeguard our systems, we may still be vulnerable to a security
               breach, intrusion, loss or theft of confidential donor data and
               transaction data, which may harm our business, reputation and future
               financial results. [Emphasis Added].

               Like many major businesses, we are, from time to time, a target of cyber-
               attacks and phishing schemes, and we expect these threats to continue.
               Because of the numerous and evolving cybersecurity threats, including
               advanced and persistent cyber-attacks, phishing and social engineering
               schemes, used to obtain unauthorized access, disable or degrade systems
               have become increasingly more complex and sophisticated and may be
               difficult to detect for periods of time, we may not anticipate these acts
               or respond adequately or timely... [Emphasis Added]…

               Further, the existence of vulnerabilities, even if they do not result in a
               security breach, may harm client confidence and require substantial
               resources to address, and we may not be able to discover or remedy such
               security vulnerabilities before they are exploited, which may harm our
               business, reputation and future financial results. 6

       23.     Because of the highly sensitive and personal nature of the information Defendant

maintains, manages, and secures with respect to it clients and their users, Defendant has

acknowledged to their clients and users that this information will be comprehensively secured.




6
 https://investor.blackbaud.com/static-files/9cd70119-4e13-4d47-b068-3c228c580417 (Last
Accessed August 10, 2020).
                                                 7
     2:20-cv-03286-RMG          Date Filed 09/15/20       Entry Number 1        Page 8 of 37




       24.     Blackbaud’s Privacy Policy North America (“Privacy Policy”) expressly applies as

follows:

               At Blackbaud, we are committed to protecting your privacy. This Policy
               applies to Blackbaud’s collection and use of personal data in connection
               with our marketing and provision of the Blackbaud Solutions, customer
               support and other services (collectively, the “Services”), for example if you
               are a customer, visit the website, interact with us at industry conferences, or
               work for a current or prospective customer of the Services.

               If you’re a constituent, supporter, patient or student of one of our customers,
               to which we provide the Services, your data will be used in accordance with
               that customer’s privacy policy. In providing the Services, Blackbaud acts as
               a service provider and thus, this Policy will not apply to constituents of our
               customers.7

       25.     With regard to securing its constituents, supporters, patients or students of one of

Defendant’s customers, Defendant further represents with regard to the security of personal

information:

               We restrict access to personal information collected about you at our
               website to our employees, our affiliates’ employees, those who are
               otherwise specified in this Policy or others who need to know that
               information to provide the Services to you or in the course of conducting
               our business operations or activities. While no website can guarantee
               exhaustive security, we maintain appropriate physical, electronic and
               procedural safeguards to protect your personal information collected via the
               website. We protect our databases with various physical, technical and
               procedural measures and we restrict access to your information by
               unauthorized persons.

               We also advise all Blackbaud employees about their responsibility to
               protect customer data and we provide them with appropriate guidelines for
               adhering to our company’s business ethics standards and confidentiality
               policies. Inside Blackbaud, data is stored in password-controlled servers
               with limited access.8




7
  https://www.blackbaud.com/company/privacy-policy/north-america (Last Accessed August 12,
2020).
8
  Id.
                                                 8
      2:20-cv-03286-RMG          Date Filed 09/15/20      Entry Number 1       Page 9 of 37




       26.     Blackbaud has made additional commitments to the maintenance of student’s

private information. In April of 2015 with regard to its K-12 school providers, Defendant signed a

pledge to respect student data privacy to safeguard student information. The Student Privacy

Pledge, developed by the Future of Privacy Forum (FPF) and the Software & Information Industry

Association (SIIA), was created to “safeguard student privacy in the collection, maintenance and

use of personal information.”9

       27.     In signing the Student Privacy Pledge, Blackbaud specifically represented to

students and parents of its K-12 school providers that it would, inter alia, (1) “[m]aintain a

comprehensive security program:” and (2) “[b]e transparent about collection and use of student

data.”10

       28.     In further support of this representation and promise to student and parent users,

Travis Warrant, president of Blackbaud’s K-12 Private Schools Group, stated:

               Blackbaud is committed to protecting sensitive student data and security…
               The Pledge will better inform our customers, service providers and the
               general public of our dedication to protecting student privacy.” The Pledge
               details ongoing industry practices that meet (and in some cases, exceed) all
               federal requirements, and encourages service providers to more clearly
               articulate their data privacy practices.11

       29.     Despite its duties, representations and promises, Defendant failed to adequately

secure and protect numerous K-12 providers and thousands of students Private Information, by

allowing the Private Information to be copied and potentially used or sold at a later date.

       30.     Further, due to the Health Information Portability and Accountability Act (HIPPA),

Defendant had additional obligations to secure patient users’ information for healthcare Clients.



9
  https://www.blackbaud.com/home/2015/04/22/blackbaud-signs-pledge-to-respect-student-data-
privacy (Last Accessed August 12, 2020).
10
   Id.
11
   Id.
                                                 9
       2:20-cv-03286-RMG        Date Filed 09/15/20      Entry Number 1        Page 10 of 37




         31.    Defendant has further failed Plaintiff and Class Members by failing to adequately

secure and protect their PII and PHI, by allowing the PII and PHI to be copied and potentially used

or sold at a later date.

         32.    Defendant further failed Plaintiff and Class Members by failing to adequately notify

them of the ransomware attack or provide any remedy other than belated and inadequate notice.

                           THE CYBERATTACK AND DATA BREACH

         33.    Prior to the ransomware attack, clients, constituents, supporters, patients, and

students provided sensitive and identifying Private Information to Blackbaud as part of, inter alia,

seeking education from K-12 school providers and universities; seeking healthcare from healthcare

providers; making donations to non-profit companies; and in other ways seeking services through

Blackbaud’s clients. When providing such information, these individuals had the expectation that

Defendant, as the manager and securer of this Private Information, would maintain security against

hackers and cyberattacks.

         34.    Defendant maintained Plaintiff and Class Members’ Private Information on a

shared network, server, and/or software. Despite its own awareness of steady increases of

cyberattacks on health care, schools, and other facilities over the course of recent years, Defendant

did not maintain adequate security of Plaintiff and Class Members’ data, to protect against hackers

and cyberattacks.

         35.    According to its own statements, in May of 2020, Defendant discovered a

ransomware attack that attempted to “disrupt business by locking companies out of their own data

and servers.”12 According to Defendant’s statements:

                After discovering the attack, our Cyber Security team—together with
                independent forensics experts and law enforcement—successfully


12
     https://www.blackbaud.com/securityincident (Last Accessed August 12, 2020).
                                                 10
       2:20-cv-03286-RMG        Date Filed 09/15/20      Entry Number 1        Page 11 of 37




                prevented the cybercriminal from blocking our system access and fully
                encrypting files; and ultimately expelled them from our system. Prior to our
                locking the cybercriminal out, the cybercriminal removed a copy of a subset
                of data from our self-hosted environment. The cybercriminal did not access
                credit card information, bank account information, or social security
                numbers. Because protecting our customers’ data is our top priority, we paid
                the cybercriminal’s demand with confirmation that the copy they removed
                had been destroyed. Based on the nature of the incident, our research, and
                third party (including law enforcement) investigation, we have no reason to
                believe that any data went beyond the cybercriminal, was or will be
                misused; or will be disseminated or otherwise made available publicly…
                The subset of customers who were part of this incident have been notified
                and supplied with additional information and resources. We apologize that
                this happened and will continue to do our very best to supply help and
                support as we and our customers jointly navigate this cybercrime incident.13

         36.    Upon information and belief, the ransomware attack began in February of 2020 and

continued for approximately three months until it was stopped in May of 2020.

         37.    Although Defendant claims that social security numbers, credit card information,

or bank account information was not accessed, the Notice advises individuals whose PII and PHI

was accessed to, inter alia, “proactively monitor their child’s account statements, bills and notices

for any unusual activity and to promptly report any concerns…” Exhibit A.

         38.    Defendant did not have a sufficient process or policies in place to prevent such

cyberattack, which is evident by its own statements that it has “already implemented changes to

prevent this specific issue from happening again.”14

         39.    The acknowledged types of data which “may” have been exposed included Minor

Child’s “first and last name, contact information (such as home address, phone number and email),

certain demographic information (including date of birth, guarantor information, and internally

generated patient ID numbers), the dates of treatment, the locations of service, and the name of the




13
     Id.
14
     https://www.blackbaud.com/securityincident (Last Accessed August 12, 2020).
                                                 11
     2:20-cv-03286-RMG          Date Filed 09/15/20       Entry Number 1        Page 12 of 37




treating physician. The information may also have included the name and relationship of your

child’s guarantor…” Exhibit A (Atrium Health).

       40.     Defendant cannot reasonably rely on the word of data thieves or “certificate of

destruction” issued by those same thieves, that the copied subset of any Private Information was

destroyed. Further, Defendant cannot be assured that Social Security numbers, Bank Account

numbers, and Credit Card numbers were not also accessed and retained by the data thieves, or it

would not have advised its clients to advise affected individuals to monitor accounts for suspicious

activity. Despite recognizing the need for monitoring and heightened risk, Defendant has failed

to offer its clients or their users any mitigation or remedy, including credit monitoring.

       41.     Despite having knowledge of the attack since at least May of 2020, Defendant did

not notify its affected clients until July or August of 2020 of the compromised data.

       42.     Defendant has had obligations and duties created by state and federal law, contracts,

industry standards, common law, and privacy representations made to Plaintiff and Class

Members, to keep their PII and PHI confidential and to protect it from unauthorized access and

disclosure.

       43.     Plaintiff and Class Members provided their PII and PHI to Defendant with the

reasonable expectation and mutual understanding that Defendant would comply with their

obligations to keep such information confidential and secure from unauthorized access.

       44.     Defendant’s data security obligations were particularly important given the

substantial increase in cyberattacks and/or data breaches in its client’s various industries preceding

the date of the breach.




                                                 12
     2:20-cv-03286-RMG           Date Filed 09/15/20       Entry Number 1    Page 13 of 37




       45.     Indeed, cyberattacks have become so notorious that as recently as November 2019,

the Federal Bureau of Investigation (“FBI”) and U.S. Secret Service issued warnings to potential

targets so they are aware of, and prepared for, a potential attack. 15

       46.     The increase in such attacks, and attendant risk of future attacks, was widely known

to the public and to anyone in Defendant’s industry, including by Defendant’s own admissions in

its 2019 Annual Report.

       47.     Defendant breached its obligations to Plaintiff and Class Members and/or was

otherwise negligent and reckless because it failed to properly maintain and safeguard Defendant’s

computer systems and data. Defendant’s unlawful conduct includes, but is not limited to, the

following acts and/or omissions:

               a. Failing to maintain an adequate data security system to reduce the risk
                  of data breaches and cyber-attacks;

               b. Failing to adequately protect patients’ Private Information;

               c. Failing to properly monitor their own data security systems for existing
                  intrusions;

               d. Failing to timely notify its Clients, Plaintiff, and Class Members of the
                  data breach; and

               e. In other such ways yet to be discovered.

       48.     As the result of Defendant’s failure to take certain measures to prevent the attack

until after the attack occurred, Defendant negligently and unlawfully failed to safeguard Plaintiff

and Class Members’ Private Information and Private Health Information.




15
   https://www.law360.com/consumerprotection/articles/1220974/fbi-secret-service-warn-of-
targeted-ransomware (emphasis added) (Last Accessed August 12, 2020).
                                                  13
     2:20-cv-03286-RMG          Date Filed 09/15/20       Entry Number 1        Page 14 of 37




         49.   Accordingly, as outlined below, Plaintiff and Class Members’ daily lives were

severely disrupted. Now Plaintiff and Class Members face an increased risk of fraud and identity

theft.

      CYBERATTACKS AND DATA BREACHES CAUSE DISRUPTION AND PUT
     CONSUMERS AT AN INCREASED RISK OF FRAUD AND IDENTIFY THEFT

         50.   Cyberattacks and data breaches of medical facilities, schools, and non-profit

entities are especially problematic because of the disruption they cause to the overall daily lives of

patients, students, donors, and other individuals and entities affected by the attack.

         51.   Minor children are attractive targets for cybercrime and their PII is considered more

valuable because they have ‘clean’ credit reports and oftentimes have Social Security numbers that

have not been used. Minors also do not check their credit reports, allowing the theft to go more

readily undetected until the damage is done.16

         52.   The United States Government Accountability Office released a report in 2007

regarding data breaches (“GOA Report”) finding that victims of identity theft will face “substantial

costs and time to repair the damage to their good name and credit record.”17

         53.   The FTC recommends that identity theft victims take several steps to protect their

personal and financial information after a data breach, including contacting one of the credit

bureaus to place a fraud alert (consider an extended fraud alert that lasts for seven years if

someone steals their identity), reviewing their credit reports, contacting companies to remove




16
   See https://www.nytimes.com/2015/04/18/your-money/a-childs-vulnerability-to-identity-
theft.html (Last Accessed August 15, 2020).
17
   See “Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited;
However, the Full Extent Is Unknown,” p. 2, U.S. Government Accountability Office, June
2007, https://www.gao.gov/new.items/d07737.pdf (last visited Apr. 12, 2019) (“GAO Report”).
                                                 14
     2:20-cv-03286-RMG          Date Filed 09/15/20       Entry Number 1        Page 15 of 37




fraudulent charges from their accounts, placing a credit freeze on their credit, and correcting their

credit reports.18

        54.     Identity thieves use stolen Private Information such as Social Security numbers for

a variety of crimes, including credit card fraud, phone or utilities fraud, and bank/finance fraud.

        55.     Identity thieves can also use Social Security numbers to obtain a driver’s license or

official identification card in the victim’s name, but with the thief’s picture; use the victim’s name

and Social Security number to obtain government benefits; or file a fraudulent tax return using the

victim’s information. In addition, identity thieves may obtain a job using the victim’s Social

Security number, rent a house or receive medical services in the victim’s name, seek

unemployment or other benefits, and may even give the victim’s personal information to police

during an arrest resulting in an arrest warrant being issued in the victim’s name. A study by Identity

Theft Resource Center shows the multitude of harms caused by fraudulent use of personal and

financial information:19




18
   See https://www.identitytheft.gov/Steps (last visited April 12, 2019).
19
   “Credit Card and ID Theft Statistics” by Jason Steele, 10/24/2017, at:
https://www.creditcards.com/credit-card-news/credit-card-security-id-theft-fraud-statistics-
1276.php (last visited August 12, 2020).
                                                 15
     2:20-cv-03286-RMG          Date Filed 09/15/20      Entry Number 1       Page 16 of 37




       56.     Private Information is a valuable property right.20 Its value is axiomatic,

considering the value of Big Data in corporate America and the consequences of cyber thefts

include heavy prison sentences. This obvious risk to reward analysis illustrates that Private

Information has considerable market value.

       57.     It must also be noted there may be a substantial time lag – measured in years --

between when harm occurs versus when it is discovered, and also between when Private

Information and/or financial information is stolen and when it is used. According to the U.S.

Government Accountability Office, which conducted a study regarding data breaches:

               [L]aw enforcement officials told us that in some cases, stolen data may be
               held for up to a year or more before being used to commit identity theft.
               Further, once stolen data have been sold or posted on the Web, fraudulent
20
   See, e.g., John T. Soma, et al, Corporate Privacy Trend: The “Value” of Personally Identifiable
Information (“PII”) Equals the “Value" of Financial Assets, 15 Rich. J.L. & Tech. 11, at *3-4
(2009) (“PII, which companies obtain at little cost, has quantifiable value that is rapidly reaching
a level comparable to the value of traditional financial assets.”) (citations omitted).
                                                16
     2:20-cv-03286-RMG         Date Filed 09/15/20      Entry Number 1         Page 17 of 37




               use of that information may continue for years. As a result, studies that
               attempt to measure the harm resulting from data breaches cannot necessarily
               rule out all future harm.

       See GAO Report, at p. 29.

       58.     Private Information, Private Health Information, and financial information are such

valuable commodities to identity thieves that once the information has been compromised,

criminals often trade the information on the “cyber black-market” for years.

       59.     There is a strong probability that entire batches of stolen information have been

dumped on the black market and are yet to be dumped on the black market, meaning Plaintiff and

Class Members are at an increased risk of fraud and identity theft for many years into the future.

Thus, as the Notice advises, Plaintiff and Class Members must vigilantly monitor their financial

and medical accounts for many years to come. See Exhibit A.

                     PLAINTIFF AND CLASS MEMBERS’ DAMAGES

       60.     To date, Defendant has done nothing to provide Plaintiff and Class Members with

relief for the damages they have suffered as a result of the Data Breach including, but not limited

to, the costs of credit monitoring, as well as costs and loss of time they incurred because of the

data breach.

       61.     Plaintiff and Class Members have been damaged by the compromise of their Private

Information in the Data Breach.

       62.     The Private Information of Plaintiff Coty Martin’s Minor Child was compromised

as a direct and proximate result of the Data Breach. While the compromise of this information was

known as early as May of 2020, Plaintiff did not receive Notice until August 30, 2020. Exhibit A.

       63.     Like Plaintiff, other Class Members’ Private Information and Private Health

Information was compromised as a direct and proximate result of the Data Breach.



                                                17
     2:20-cv-03286-RMG           Date Filed 09/15/20      Entry Number 1         Page 18 of 37




       64.     As a direct and proximate result of Defendant’s conduct, Plaintiff and Class

Members have been placed at an imminent, immediate, and continuing increased risk of harm from

fraud and identity theft.

       65.     As a direct and proximate result of Defendant’s conduct, Plaintiff and Class

Members have been forced to expend time dealing with the effects of the Data Breach.

       66.     Plaintiff and Class Members face substantial risk of out-of-pocket fraud losses such

as loans opened in their names, medical services billed in their names, tax return fraud, utility bills

opened in their names, credit card fraud, and similar identity theft.

       67.     Plaintiff and Class Members face substantial risk of being targeted for future

phishing, data intrusion, and other illegal schemes based on their Private Information as potential

fraudsters could use that information to more effectively target such schemes to Plaintiff and Class

Members.

       68.     Plaintiff and Class Members may also incur out-of-pocket costs for protective

measures such as credit monitoring fees, credit report fees, credit freeze fees, and similar costs

directly or indirectly related to the Data Breach.

       69.     Plaintiff and Class Members also suffered a loss of value of their Private

Information when it was acquired by cyber thieves in the Data Breach. Numerous courts have

recognized the propriety of loss of value damages in related cases.

       70.     Plaintiff and Class Members have spent and will continue to spend significant

amounts of time to monitor their financial, student, and medical accounts and records for misuse.

       71.     Plaintiff and Class Members have suffered or will suffer actual injury as a direct

result of the Data Breach. Like Plaintiff, many victims suffered ascertainable losses in the form




                                                  18
     2:20-cv-03286-RMG          Date Filed 09/15/20     Entry Number 1       Page 19 of 37




of out-of-pocket expenses and the value of their time reasonably incurred to remedy or mitigate

the effects of the Data Breach relating to:

               a. Finding fraudulent charges;

               b. Canceling and reissuing credit and debit cards;

               c. Purchasing credit monitoring and identity theft prevention;

               d. Addressing their inability to withdraw funds linked to compromised accounts;

               e. Taking trips to banks and waiting in line to obtain funds held in limited
                  accounts;

               f. Placing “freezes” and “alerts” with credit reporting agencies;

               g. Spending time on the phone with or at a financial institution to dispute
                  fraudulent charges;

               h. Contacting financial institutions and closing or modifying financial accounts;

               i. Resetting automatic billing and payment instructions from compromised credit
                  and debit cards to new ones;

               j. Paying late fees and declined payment fees imposed as a result of failed
                  automatic payments that were tied to compromised cards that had to be
                  cancelled; and

               k. Closely reviewing and monitoring bank accounts and credit reports for
                  unauthorized activity for years to come.

       72.     Moreover, Plaintiff and Class Members have an interest in ensuring that their

Private Information, which is believed to remain in the possession of Defendant, is protected from

further breaches by the implementation of security measures and safeguards, including, but not

limited to, making sure that the storage of data or documents containing personal and financial

information is not accessible online and that access to such data is password-protected.

       73.     Further, as a result of Defendant’s conduct, Plaintiff and Class Members are forced

to live with the knowledge that their Private Information or Private Health Information—which



                                                19
     2:20-cv-03286-RMG           Date Filed 09/15/20      Entry Number 1         Page 20 of 37




contains the most intimate details about a person’s life—may be disclosed to the entire world,

thereby subjecting them to embarrassment and depriving them of their fundamental right to

privacy.

       74.     As many of the purchasers of Private Information or Private Health Information do

not utilize the information for years, Plaintiff and Class Members are forced for long periods of

time to endure the fear of whether their information will be used.

       75.     As a direct and proximate result of Defendant’s actions and inactions, Plaintiff and

Class Members have suffered anxiety, emotional distress, and loss of privacy, and are at an

increased risk of future harm.

                                 CLASS ACTION ALLEGATIONS

       76.     Plaintiff brings this action on behalf of Minor Child and on behalf of all other

persons similarly situated (the “Minor Class” or the “Class”).

       77.     Plaintiff proposes the following Class definition, subject to amendment and

subclasses as appropriate:

               All individuals residing in the United States whose Private Information (PII)
               or Private Health Information (PHI) was accessed as a result of the
               Blackbaud data breach, including individuals less than eighteen years of
               age.

Excluded from the Class are Defendant’s officers, directors, and employees; any entity in which

Defendant has a controlling interest; and the affiliates, legal representatives, attorneys, successors,

heirs, and assigns of Defendant. Excluded also from the Class are members of the judiciary to

whom this case is assigned, their families and members of their staff.

       78.     Numerosity. The members of the Class are so numerous that joinder of all of them

is impracticable. While the exact number of Class members is unknown to Plaintiff at this time,




                                                  20
     2:20-cv-03286-RMG         Date Filed 09/15/20       Entry Number 1     Page 21 of 37




based on information and belief, the class consists of approximately hundreds of thousands of

persons and entities whose data was compromised in the Data Breach.

       79.     Commonality. There are questions of law and fact common to the Class, which

predominate over any questions affecting only individual Class Members. These common

questions of law and fact include, without limitation:

               a. Whether Defendant unlawfully used, maintained, lost, or disclosed
                  Plaintiff’s and Class Members’ Private Information and/or Private
                  Health Information;

               b. Whether Defendant failed to implement and maintain reasonable
                  security procedures and practices appropriate to the nature and scope of
                  the information compromised in the Data Breach;

               c. Whether Defendant’s data security systems prior to and during the Data
                  Breach complied with applicable data security laws and regulations;

               d. Whether Defendant’s data security systems prior to and during the Data
                  Breach were consistent with industry standards;

               e. Whether Defendant owed a duty to Class Members to safeguard their
                  Private Information and/or their Private Health Information;

               f. Whether Defendant breached its duty to Class Members to safeguard
                  their Private Information and /or their Private Health Information;

               g. Whether computer hackers obtained, sold, copied, stored or released
                  Class Members’ Private Information and/or Private Health Information;

               h. Whether Defendant knew or should have known that their data security
                  systems and monitoring processes were deficient;

               i. Whether Plaintiff and Class Members suffered legally cognizable
                  damages as a result of Defendant’s misconduct;

               j. Whether Defendant’s conduct was negligent;

               k. Whether Defendant’s conduct was per se negligent;

               l. Whether Defendant’s acts, inactions, and practices complained of herein
                  amount to acts of intrusion upon seclusion under the law;



                                                21
     2:20-cv-03286-RMG          Date Filed 09/15/20      Entry Number 1        Page 22 of 37




               m. Whether Defendant failed to provide notice of the Data Breach in a
                  timely manner, and;

               n. Whether Plaintiff and Class Members are entitled to damages, treble
                  damages, civil penalties, punitive damages, and/or injunctive relief.

       80.     Typicality. Plaintiff’s claims are typical of those of other Class Members because

Plaintiff’s information, like that of every other Minor Class Member, was compromised in the

Data Breach.

       81.     Adequacy of Representation. Plaintiff will fairly and adequately represent and

protect the interests of the members of the Class.         Plaintiff’s Counsel are competent and

experienced in litigating class actions.

       82.     Predominance. Defendant has engaged in a common course of conduct toward

Plaintiff and Class Members, in that all the Plaintiff and Class Members’ data was stored on the

same computer systems and allowed to be unlawfully accessed in the same way. The common

issues arising from Defendant’s conduct affecting Class Members, as described supra,

predominate over any individualized issues. Adjudication of the common issues in a single action

has important and desirable advantages of judicial economy.

       83.     Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Class treatment of common questions of law and fact is

superior to multiple individual actions or piecemeal litigation. Absent a class action, most class

members would likely find that the cost of litigating their individual claim is prohibitively high

and would therefore have no effective remedy. The prosecution of separate actions by individual

class members would create a risk of inconsistent or varying adjudications with respect to

individual class members, which would establish incompatible standards of conduct for Defendant.

In contrast, the conduct of this action as a class action presents far fewer management difficulties,



                                                 22
     2:20-cv-03286-RMG           Date Filed 09/15/20       Entry Number 1        Page 23 of 37




conserves judicial resources and the parties’ resources, and protects the rights of each class

member.

        84.     Defendant has acted on grounds that apply generally to the Class as a whole, so that

class certification, injunctive relief, and corresponding declaratory relief are appropriate on a class-

wide basis.

                              FOR A FIRST CAUSE OF ACTION
                                         NEGLIGENCE
                          (On Behalf of Plaintiff and All Class Members)

        85.     Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 84 above,

as if fully set forth herein.

        86.     Defendant’s Clients required Plaintiff and Class Members to submit non-public

personal information in order to obtain medical, educational, and other services. Defendant had a

duty to its Clients, Plaintiff, and Class Members to securely maintain the PII and PHI collected as

promised and warranted.

        87.     By accepting the duty to maintain and secure this data in its computer property, and

sharing it and using it for commercial gain, Defendant had a duty of care to use reasonable means

to secure and safeguard its computer systems—and Plaintiff’s and Class Members’ PII and PHI

held within it—to prevent disclosure of the information, and to safeguard the information from

cyber theft. Defendant’s duty included a responsibility to implement processes by which it could

detect and prevent a breach of its security systems in an expeditious manner and to give prompt

notice to those affected by a data breach and/or ransomware attack.

        88.     Defendant owed a duty of care to Plaintiff and Class Members to provide data

security consistent with industry standards and other requirements discussed herein, and to ensure




                                                  23
     2:20-cv-03286-RMG          Date Filed 09/15/20      Entry Number 1        Page 24 of 37




that its systems and networks, and the personnel responsible for them, adequately protected and

safeguarded the PII and PHI of the Class.

       89.     Defendant’s duty of care to use reasonable security measures arose as a result of

the special relationship that existed between Defendant and its Clients and Users, which is

recognized by Defendants Policy Notice North America, as well as laws and regulations.

Defendant was in a position to ensure that its systems were sufficient to protect against the

foreseeable risk of harm to Class Members from a ransomware attack and/or data breach.

       90.     Defendant had a specific duty to employ reasonable security measures under

Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . .

practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the unfair

practice of failing to use reasonable measures to protect confidential data.

       91.     Defendant’s duty to use reasonable care in protecting confidential data arose not

only as a result of the statutes and regulations described above, but also because Defendant is

bound by industry standards to protect confidential Private Information.

       92.     Defendant breached its duties, and thus was negligent, by failing to use reasonable

measures to protect Class Members’ Private Information. The specific negligent acts and

omissions committed by Defendant include, but are not limited to, the following:

               a. Failing to adopt, implement, and maintain adequate security measures to
                  safeguard Class Members’ Private Information and/or Private Health
                  Information;

               b. Failing to adequately monitor the security of their networks and systems;

               c. Failure to periodically ensure that their email system had plans in place to
                  maintain reasonable data security safeguards;

               d. Allowing unauthorized access to Class Members’ Private Information and/or
                  Private Health Information;



                                                 24
     2:20-cv-03286-RMG           Date Filed 09/15/20     Entry Number 1        Page 25 of 37




                e. Failing to detect in a timely manner that Class Members’ Private Information
                   and/or Private Health Information had been compromised; and

                f. Failing to timely notify Class Members about the Data Breach and Ransomware
                   Attack so those put at risk could take timely and appropriate steps to mitigate
                   the potential for identity theft and other damages.

          93.   It was foreseeable that Defendant’s failure to use reasonable measures to protect

Class Members’ PII and PHI would result in injury to Class Members. Further, the breach of

security was reasonably foreseeable given the known high frequency of ransomware attacks and

data breaches in the Clients’ various industries.

          94.   It was therefore foreseeable that the failure to adequately safeguard Class Members’

PII and PHI would result in one or more types of injuries to Class Members.

          95.   Plaintiff and Class Members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

          96.   Plaintiff and Class Members are also entitled to injunctive relief requiring

Defendant to, e.g., (i) strengthen its data security systems and monitoring procedures; (ii) submit

to future annual audits of those systems and monitoring procedures; and (iii) immediately provide

adequate credit monitoring to all Class Members, and any other relief this count deems just and

proper.

                   FOR A SECOND CAUSE OF ACTION
    WRONGFUL INTRUSION INTO PRIVATE AFFAIRS/INVASION OF PRIVACY
                (On Behalf of Plaintiff and All Class Members)

          97.   Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs 1

through 96, as if fully set forth herein.

          98.   The State of South Carolina recognizes the tort of wrongful intrusion, and the South

Carolina Supreme Court has indicated that it consists of a “wrongful intrusion into one‘s private

activities, in such manner as to outrage or cause mental suffering, shame, or humiliation to a person

                                                    25
     2:20-cv-03286-RMG         Date Filed 09/15/20      Entry Number 1       Page 26 of 37




of ordinary sensibilities.” O‘Shea v. Lesser, 416 S.E.2d 629, 633 (S.C. 1992) (quoting Meetze v.

The Associated Press, 95 S.E.2d 606 (S.C. 1956)).

       99.     Plaintiff and Class Members had a reasonable expectation of privacy, and freedom

from exposure, in the Private Information Defendant mishandled.

       100.    Defendant’s conduct as alleged above intruded upon Plaintiff and Class Members’

private aspects under common law.

       101.    Defendant’s intrusion was substantial and unreasonable enough to be legally

cognizable, in that the reasonable expectation of persons of normal and ordinary sensibilities,

including Plaintiff, is that the Private Information entrusted to Defendant’s Clients would be

properly maintained and secured.

       102.    By failing to keep Plaintiff’s and Class Members’ Private Information safe, and by

misusing and/or disclosing said information to unauthorized parties for unauthorized use,

Defendant invaded Plaintiff’s and Class Members’ privacy by:

               a. Substantially intruding into Plaintiff’s and Class Members’ private affairs in a
                  manner that identifies Plaintiff and Class Members and that would be highly
                  offensive and objectionable to an ordinary person; and

               b. Negligently publicizing private facts about Plaintiff and Class Members, which
                  is highly offensive and objectionable to an ordinary person; and

               c. Negligently causing anguish or suffering to Plaintiff and Class Members.

       103.    Defendant knew that an ordinary person in Plaintiff’s or a Class Member’s position

would consider Defendant’s intentional actions highly offensive and objectionable.

       104.    Defendant invaded Plaintiff’s and Class Members’ right to privacy and intruded

into Plaintiff’s and Class Members’ private affairs by misusing and/or disclosing their Private

Information without their informed, voluntary, affirmative, and clear consent.




                                               26
     2:20-cv-03286-RMG           Date Filed 09/15/20     Entry Number 1       Page 27 of 37




        105.     Defendant concealed from Plaintiff and Class Members an incident that misused

and/or disclosed their Private information without their informed, voluntary, affirmative, and clear

consent.

        106.     As a proximate result of such misuse and disclosures, Plaintiff’s and Class

Members’ reasonable expectations of privacy in their Private Information was unduly frustrated

and thwarted. Defendant’s conduct amounted to a substantial and serious invasion of Plaintiff’s

and Class Members’ protected privacy interests causing anguish and suffering such that an

ordinary person would consider Defendant’s actions or inaction highly offensive and

objectionable.

        107.     In failing to protect Plaintiff’s and Class Members’ Private Information, and in

misusing and/or disclosing their Private Information, Defendant acted with malice and oppression

and in conscious disregard of Plaintiff’s and Class Members’ rights to have such information kept

confidential and private. Plaintiff, therefore, seeks an award of damages on behalf of Minor Child

and the Class.

                              FOR A THIRD CAUSE OF ACTION
                             BREACH OF EXPRESS CONTRACT
                          (On Behalf of Plaintiff and All Class Members)

        108.     Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 107 above,

as if fully set forth herein.

        109.     Plaintiff and members of the Class allege that they were the direct or third-party

beneficiaries of valid and enforceable express contracts, with Defendant (including, inter alia,

Privacy Policy North America).




                                                 27
     2:20-cv-03286-RMG         Date Filed 09/15/20     Entry Number 1      Page 28 of 37




       110.   In fact, Plaintiff’s Privacy Policy North America expressly extends to any

“constituent, supporter, patient or student of one of [Blackbaud’s] customers…”21

       111.   The valid and enforceable express contracts that Plaintiff, Class Members, and

Defendant’s Clients entered into with Defendant include Defendant’s promise to protect Private

Information and Private Health Information given to Defendant’s Clients and otherwise

maintained and secured by Defendant.

       112.     Under these express contracts, Defendant promised and were obligated to protect

Plaintiff’s and the Class Members’ Private Information and Private Health Information. In

exchange, Defendant’s Clients, Plaintiff, and members of the Class agreed to pay money for these

services.

       113.   The protection of Plaintiff’s and Class Members’ Private Information and Private

Health Information were material aspects of these contracts.

       114.   At all relevant times, Defendant expressly represented in its Privacy Policy North

America as follows:

              While no website can guarantee exhaustive security, we maintain
              appropriate physical, electronic and procedural safeguards to protect your
              personal information collected via the website. We protect our databases
              with various physical, technical and procedural measures and we restrict
              access to your information by unauthorized persons. We also advise all
              Blackbaud employees about their responsibility to protect customer data
              and we provide them with appropriate guidelines for adhering to our
              company’s business ethics standards and confidentiality policies.

       115.   Defendant’s express representations, including, but not limited to, express

representations found in its Privacy Policy, formed an express contract requiring Defendant to




21
  https://www.blackbaud.com/company/privacy-policy/north-america (Last Accessed August
12, 2020).
                                               28
     2:20-cv-03286-RMG          Date Filed 09/15/20       Entry Number 1        Page 29 of 37




implement data security adequate to safeguard and protect the privacy of Plaintiff’s and Class

Members’ Private Information.

         116.   Consumers of healthcare and education, as well as non-profit donors, value their

privacy, the privacy of their dependents, and the ability to keep their Private Information associated

with healthcare, education, and other institutions private. To customers such as Plaintiff and Class

Members, maintenance and security of Private Information that does not adhere to industry

standard data security protocols to protect Private Information is fundamentally less useful and

less valuable than such services that adhere to industry-standard data security. Plaintiff and Class

Members would not have given Defendant’s Clients and Defendants their Private Information, and

otherwise entered into these contracts with Defendant and/or its Clients as a direct or third-party

beneficiary without an understanding that their Private Information would be safeguarded and

protected.

         117.   A meeting of the minds occurred, as Plaintiff and members of the Class provided

their Private Information to Defendant and/or its affiliated Clients, and expected protection of their

Private Information.

         118.   Plaintiff and Class Members performed their obligations under the contract,

including when they paid for services provided by Defendants’ Clients or otherwise donated

money.

         119.   Defendant materially breached its contractual obligation to protect the Private

Information Defendant gathered when the information was accessed or exfiltrated by unauthorized

personnel as part of the Data Breach.

         120.   Defendant materially breached the terms of these express contracts, including, but

not limited to, the terms stated in the relevant Privacy Policy. Defendant did not “maintain



                                                 29
     2:20-cv-03286-RMG           Date Filed 09/15/20      Entry Number 1         Page 30 of 37




appropriate physical, electronic and procedural safeguards to protect your personal information,”

“protect [its] databases with various physical, technical and procedural measures and [we] restrict

access to your information by unauthorized persons,” or otherwise adequately train employees.

       121.    Defendant did not comply with industry standards, or otherwise protect Plaintiff’s

and the Class Members’ Private Information, as set forth above.

       122.    The Data Breach was a reasonably foreseeable consequence of Defendant’s actions

in breach of these contracts.

       123.    As a result of Defendant’s failure to fulfill the data security protections promised

in these contracts, Plaintiff and Class Members did not receive the full benefit of the bargain, and

instead received services that were of a diminished value to that described in the contracts.

Plaintiff and Class Members therefore were damaged in an amount at least equal to the difference

in the value of the services with data security protection they paid for and the services they received

or provided.

       124.    Had Defendant disclosed that its security was inadequate or that it did not adhere

to industry-standard security measures, the Plaintiff, the Class Members, or any reasonable person

would not have accepted or purchased services from Defendant and/or their Clients which required

providing Private Information.

       125.    As a direct and proximate result of the Data Breach, Plaintiff and Class Members

have been harmed and have suffered, and will continue to suffer, actual damages and injuries,

including without limitation the release, disclosure, and publication of their Private Information,

the loss of control of their Private Information, the imminent risk of suffering additional damages

in the future, out-of-pocket expenses, and the loss of the benefit of the bargain they had struck with

Defendant.



                                                  30
     2:20-cv-03286-RMG          Date Filed 09/15/20     Entry Number 1       Page 31 of 37




        126.    Plaintiff and Class Members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

                             FOR A FOURTH CAUSE OF ACTION
                              BREACH OF IMPLIED CONTRACT
                          (On Behalf of Plaintiff and All Class Members)

        127.    Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 126 above,

as if fully set forth herein.

        128.    When Plaintiff and Class Members provided their Private Information to Defendant

and Defendant’s Clients in exchange for Defendant and Defendant’s Clients’ services, they entered

into implied contracts with Defendant pursuant to which Defendant agreed to reasonably protect

such information.

        129.    Defendant solicited and invited Class Members to provide their Private Information

as part of Defendant’s regular business practices, including through its Privacy Policy. Plaintiff

and Class Members accepted Defendant’s offers and provided their Private Information to

Defendant.

        130.    In entering into such implied contracts, Plaintiff and Class Members reasonably

believed and expected that Defendant’s data security practices complied with relevant laws and

regulations, and were consistent with industry standards.

        131.    Plaintiff and Class Members accepted service from, and paid money to Defendant’s

Clients which was conferred upon Defendant, and through which Plaintiff and Class Members

reasonably believed and expected that Defendant would use part of those funds to maintain

adequate data security. Defendant failed to do so.

        132.    Plaintiff and Class Members would not have entrusted their Private Information to

Defendant in the absence of the implied contract between them and Defendant to keep their



                                                31
     2:20-cv-03286-RMG          Date Filed 09/15/20      Entry Number 1        Page 32 of 37




information secure.      Plaintiff and Class Members would not have entrusted their Private

Information to Defendant in the absence of their implied promise to monitor its computer systems

and networks to ensure that it adopted reasonable data security measures.

        133.    Plaintiff and Class Members fully and adequately performed their obligations under

the implied contracts with Defendant.

        134.    Defendant breached its implied contracts with Class Members by failing to

safeguard and protect their Private Information.

        135.    As a direct and proximate result of Defendant’s breaches of the implied contracts,

Class Members sustained damages as alleged herein.

        136.    Plaintiff and Class Members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

        137.    Plaintiff and Class Members are also entitled to injunctive relief requiring

Defendant to, e.g., (i) strengthen their data security systems and monitoring procedures; (ii) submit

to future annual audits of those systems and monitoring procedures; and (iii) immediately provide

adequate credit monitoring to all Class Members.

                              FOR A FIFTH CAUSE OF ACTION
                                    NEGLIGENCE PER SE
                          (On Behalf of Plaintiff and All Class Members)

        138.    Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 137, above

as if fully set forth herein.

        139.    Pursuant to the Federal Trade Commission Act (15 U.S.C. § 45), Defendant had a

duty to provide fair and adequate computer systems and data security practices to safeguard

Plaintiff’s and Class Members’ Private Information and Private Health Information.




                                                 32
     2:20-cv-03286-RMG          Date Filed 09/15/20        Entry Number 1   Page 33 of 37




       140.    Pursuant to the Gramm-Leach-Bliley Act (15 U.S.C. § 6801), Defendant had a duty

to protect the security and confidentiality of Plaintiff’s and Class Members’ Private Information

and Private Health Information.

       141.    Defendant breached its duties to Plaintiff and Class Members under the Federal

Trade Commission Act and the Gramm-Leach-Bliley Act by failing to provide fair, reasonable, or

adequate computer systems and data security practices to safeguard Plaintiff’s and Class Members’

Private Information.

       142.    Defendant’s failure to comply with applicable laws and regulations constitutes

negligence per se.

       143.    But for Defendant’s wrongful and negligent breach of its duties owed to Plaintiff

and Class Members, Plaintiff’s and Class Members’ data would not have been stolen and they

would not have been harmed.

       144.    The injury and harm suffered by Plaintiff and Class Members was the reasonably

foreseeable result of Defendant’s breach of its duties. Defendant knew or should have known that

it was failing to meet its duties, and that Defendant’s breach would cause Plaintiff and Class

Members to experience the foreseeable harms associated with the exposure of their Private

Information, including increased risk of identity theft.

       145.    As a direct and proximate result of Defendant’s negligent conduct, Plaintiff and

Class Members have suffered injury and are entitled to compensatory, consequential, and punitive

damages in an amount to be proven at trial.

                            FOR A SIXTH CAUSE OF ACTION
                     VIOLATION OF STATE DATA BREACH STATUTES
                        (On Behalf of Plaintiff and All Class Members)




                                                 33
     2:20-cv-03286-RMG           Date Filed 09/15/20    Entry Number 1       Page 34 of 37




        146.    Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 145 above,

as if fully set forth herein.

        147.    Defendant owns, licenses and/or maintains computerized data that includes

Plaintiff’s and Class Members’ Private Information and Private Health Information.

        148.    Defendant’s conduct, as alleged above, violated the data breach statutes of South

Carolina, including, S.C. Code § 1-11-490 (2008) and/or S.C. Code § 39-1-90 (2009) (the “State

Data Breach Acts”).

        149.    Defendant was required, but failed, to implement and maintain reasonable security

procedures and practices appropriate to the nature and scope of the information compromised in

the cyber security incident described herein.

        150.    The Data Breach constituted a “breach of the security system” within the meaning

of the State Data Breach Acts.

        151.    The information compromised in the Data Breach constituted “personal identifying

information” within the meaning of the State Data Breach Acts.

        152.    The State Data Breach Acts require disclosure of data breaches “in the most

expedient time possible and without unreasonable delay….”

        153.    Defendant violated the State Data Breach Acts by unreasonably delaying disclosure

of the Data Breach to Plaintiff and other Class Members, whose Private Information was, or was

reasonably believed to have been, acquired by an unauthorized person.

        154.    Upon information and belief, no law enforcement agency instructed Defendant that

notification to Plaintiff and Class Members would impede a criminal investigation.

        155.    As a result of Defendant’s violation of the State Data Breach Acts, Plaintiff and

Class Members incurred damages as alleged herein.



                                                34
     2:20-cv-03286-RMG          Date Filed 09/15/20      Entry Number 1        Page 35 of 37




       156.    Plaintiff, individually and on behalf of the Class, seek all remedies available under

the State Data Breach Acts, including, but not limited to: (a) actual damages suffered by Class

Members as alleged above; (b) statutory damages for Defendant’s willful, intentional, and/or

reckless conduct; (c) equitable relief; and (d) reasonable attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

           a) For an Order certifying this action as a class action and appointing Plaintiff and her

               Counsel to represent the Class;

           b) For equitable relief enjoining Defendant from engaging in the wrongful conduct

               complained of herein pertaining to the misuse and/or disclosure of Plaintiff’s and

               Class Members’ Private Information, and from refusing to issue prompt, complete

               and accurate disclosures to Plaintiff and Class Members or to mitigate further harm;

           c) For equitable relief compelling Defendant to utilize appropriate methods and

               policies with respect to consumer data collection, storage, and safety, and to

               disclose with specificity the type of Private Information compromised during the

               Data Breach;

           d) For equitable relief requiring restitution and disgorgement of the revenues

               wrongfully retained as a result of Defendant’s wrongful conduct;

           e) Ordering Defendant to pay for not less than seven years of credit monitoring

               services for Plaintiff and the Class;

           f) For an award of actual damages, compensatory damages, statutory damages, and

               statutory penalties, in an amount to be determined, as allowable by law;

           g) For an award of punitive damages, as allowable by law;



                                                 35
   2:20-cv-03286-RMG         Date Filed 09/15/20       Entry Number 1          Page 36 of 37




         h) For an award of attorneys’ fees and costs, and any other expense, including

            reasonable expert witness fees;

         i) Pre- and post-judgment interest on any amounts awarded; and

         j) Such other and further relief as this court may deem just and proper.

                                 JURY TRIAL DEMAND

                    Plaintiff demands a jury trial on all issues so triable.

Dated: September 15, 2020                             Respectfully submitted,

                                                      MOTLEY RICE LLC

                                                      /s/ Jodi Westbrook Flowers
                                                      Jodi Westbrook Flowers (SC Bar No.
                                                      066300)
                                                      Temitope O. Leyimu (SC Bar No. 101288)
                                                      Andrew P. Arnold (SC Bar No. 102491)
                                                      C. Ross Heyl (SC Bar No. 104154)
                                                      28 Bridgeside Boulevard
                                                      Mount Pleasant, SC 29464
                                                      Tel: (843)216-9000
                                                      Fax: (843)216-9027
                                                      Email: jflowers@motleyrice.com
                                                              aarnold@motleyrice.com
                                                              tleyimu@motleyrice.com
                                                              rheyl@motleyrice.com

                                                      WHITFIELD BRYSON LLP

                                                      /s/ Harper Todd Segui
                                                      Harper Todd Segui (Fed ID No. 10841)
                                                      PO Box 1483
                                                      Mount Pleasant, SC 29465
                                                      Tel: (919) 600-5000
                                                      Fax: (919) 600-5035
                                                      Email: harper@whitfieldbryson.com

                                                      Alex Straus*
                                                      Matthew E. Lee*
                                                      Erin J. Ruben*
                                                      900 W. Morgan Street

                                              36
2:20-cv-03286-RMG   Date Filed 09/15/20    Entry Number 1       Page 37 of 37




                                          Raleigh, NC 27603
                                          T: 919-600-5000
                                          Fax: 919-600-5035
                                          Email: alex@whitfieldbryson.com
                                                harper@whitfieldbryson.com
                                                 matt@whitfieldbryson.com
                                                 erin@whitfieldbryson.com

                                          Attorneys for Plaintiff and the Proposed Class
                                          *Pro Hac Vice Applications Pending




                                  37
